DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/IB2018/055974 filed 08/08/2018, been received and acknowledged. Furthermore, the examiner acknowledges the provisional dates of 08/30/2017, and 08/18/2017.  

Citation of Relevant Prior Art
U.S. 2014/0017486, Yoo et al., Jul. 11th 2013

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 4-6, and 31-33 under 35 U.S.C. § 103 over Yoshizawa (U.S. 2010/0230010) in view of Tayu (U.S. 2005/0133117) have been fully considered but are not persuasive. 
Applicant argues that the examiner has failed to show how the teachings of Tayu’s solid rare earth magnet can be applied to the thin strip alloys taught by Yoshizawa. The examiner respectfully disagrees and points out that Tayu teaches that this structure at least partially suppresses eddy currents induced within the magnet by a magnetic field (paragraph [0020]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshizawa with the concepts of Tayu with the motivation of suppressing induced eddy currents. 
Applicant argues there is no motivation to combine Yoshizawa with Tayu as the former is drawn to soft magnetic material whereas the latter is drawn to hard magnetic material. 
The examiner respectfully points out that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the applicants invention, Yoshizawa, and Tayu are concerned with magnetic materials and therefore share CPC codes within H01F 1/00
Furthermore, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Tayu teaches that the previously mentioned structure at least partially suppresses eddy currents induced within the magnet by a magnetic field (paragraph [0020]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshizawa with the concepts of Tayu with the motivation of suppressing induced eddy currents.
Lastly, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the suggestion is that the structure relied upon by Tayu at least partially suppresses eddy currents. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa (U.S. 2010/0230010, previously cited) in view of Tayu (U.S. 2005/0133117, previously cited), and Watanabe (U.S. 2016/0055952).

Regarding Claim 4, Yoshizawa teaches a thin strip of amorphous nanocrystal alloy (abstract). Yoshizawa teaches a soft magnetic film comprising an alloy comprising iron, silicon, boron, niobium, and copper (paragraph [0022]). Yoshizawa teaches at least portions of the copper being phase separated from the alloy and migrated from a first region of the magnetic film farther from a first major surface of the magnetic film to a second region of the magnetic film closer to the first major surface, so that the second region has a higher % atomic copper concentration than the first region (paragraph [0022]). 
However, Yoshizawa does not explicitly teach a plurality of interconnected channels forming a two-dimensional array of electrically conductive magnetic islands, the channels at least partially suppressing eddy currents induced within the magnetic film by a magnetic field, and produces by a cracking process. 
Tayu teaches a rare earth magnet and method of making the same (abstract). Tayu teaches a plurality of interconnected channels forming a two-dimensional array of electrically conductive magnetic islands (Figure 1), the channels at least partially suppressing eddy currents induced within the magnet by a magnetic field (paragraph [0020]), each magnetic island comprising an alloy comprising iron, boron, and niobium (paragraph [0023]). 
With respect to the feature of the electrically magnetic islands being “formed by a cracking process” - the examiner points out that this is considered to be a product-by-process limitation, and even though product-by-process claims and limitations are limited by and defined by the process, determination of patentability is based on the product itself. “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113).
Alternatively, the examiner presents Watanabe. Watanabe teaches a magnetic sheet and manufacturing method (abstract). Watanabe teaches a magnetic film being subjected to a cracking process (paragraphs [0018], and [0047]). Watanabe teaches this feature, in part, enables the suppression of directional error within devices that intended to detect external magnetic fields (paragraph [0023]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshizawa with the concepts of Tayu with the motivation of suppressing induced eddy currents; and the concepts of Watanabe with the motivation of suppressing direction error within devices intended to detect external magnetic fields. 
With respect to the magnetic islands comprising an alloy comprising iron, silicon, boron, niobium, and copper, the examiner points out that Yoshizawa is relied upon to teach this alloy composition as previously argued and cited within paragraph [0022]; further - Tayu is relied upon to teach the concept of interconnected channels forming a two-dimensional array of electrically conductive magnetic islands and the channels suppressing induced eddy currents. Thus if one were to combine the alloy composition of Yoshizawa to magnetic islands of Tayu, magnetic islands comprising an alloy comprising iron, silicon, boron, niobium, and copper would necessarily flow from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 5, Yoshizawa teaches a thin strip of amorphous nanocrystal alloy (abstract). Yoshizawa teaches a soft magnetic film comprising iron, silicon, and a plurality of copper particles distributed therein, wherein the copper particles are distributed non-uniformly in a thickness direction of the magnetic film (paragraph [0022]). 
However, Yoshizawa does not explicitly teach a plurality of interconnected channels forming a two-dimensional array of electrically conductive magnetic islands, the channels at least partially suppressing eddy currents induced within the magnetic film by a magnetic field, and produced using a cracking process. 
Tayu teaches a rare earth magnet and method of making (abstract). Tayu teaches a plurality of interconnected channels forming a two-dimensional array of electrically conductive magnetic islands (Figure 1), the channels at least partially suppressing eddy currents induced within the magnet by a magnetic field (paragraph [0020]), each magnetic island comprising an alloy comprising iron, boron, and niobium (paragraph [0023]). 
With respect to the feature of the electrically magnetic islands being “formed by a cracking process” - the examiner points out that this is considered to be a product-by-process limitation, and even though product-by-process claims and limitations are limited by and defined by the process, determination of patentability is based on the product itself. “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113).
Alternatively, the examiner presents Watanabe. Watanabe teaches a magnetic sheet and manufacturing method (abstract). Watanabe teaches a magnetic film being subjected to a cracking process (paragraphs [0018], and [0047]). Watanabe teaches this feature, in part, enables the suppression of directional error within devices that intended to detect external magnetic fields (paragraph [0023]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshizawa with the concepts of Tayu with the motivation of suppressing induced eddy currents; and the concepts of Watanabe with the motivation of suppressing direction error within devices intended to detect external magnetic fields. 
With respect to the magnetic islands comprising an alloy comprising iron, silicon, boron, niobium, and copper, the examiner points out that Yoshizawa is relied upon to teach this alloy composition as previously argued and cited within paragraph [0022]; further - Tayu is relied upon to teach the concept of interconnected channels forming a two-dimensional array of electrically conductive magnetic islands and the channels suppressing induced eddy currents. Thus if one were to combine the alloy composition of Yoshizawa to magnetic islands of Tayu, magnetic islands comprising an alloy comprising iron, silicon, boron, niobium, and copper would necessarily flow from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 6, Yoshizawa teaches a thin strip of amorphous nanocrystal alloy (abstract). Yoshizawa teaches a soft magnetic film comprising a plurality of copper particles distributed therein (paragraph [0022]), so that the copper has a first atomic concentration within a depth of about 50 nm (e.g., 20 nm) from a first major surface of the soft magnetic film and away from the first major surface (paragraph [0022]; Figures 4-6). Thus, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05, I. In this case, the range of “about 50 nm” is considered to be close enough to Yoshizawa’s teaching of 20 nm (paragraph [0022]) that the resulting soft magnetic thin films would have the same properties. 
Regarding Claim 31, The examiner respectfully points out that Yoshizawa in view of Tayu teach all the limitations of Claim 4, including the migration of copper from a first region to a second region (e.g., paragraph [0022] of Yoshizawa); and a plurality of interconnected channels forming a two-dimensional array of electrically conductive magnetic islands, the channels at least partially suppressing eddy currents induced within the soft magnet by a magnetic field (e.g., Figure 1; paragraph [0020]; and paragraph [0023] of Tayu). Furthermore, Yoshizawa teaches a substantially similar methodology (e.g., paragraph [0052]) as applicant has recited within the instant application (e.g., line 34, page 6 through line 6, page 7). Thus, the examiner points out that the invention of Yoshizawa  in view of Tayu is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that a magnetic thin film having a larger permeability, the permeability larger relative to the permeability of the magnetic film prior to the migration of the copper from the first region to the second region would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Furthermore, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02.
Regarding Claim 32, Yoshizawa teaches an average size of the copper particles being less than about 50 nm (paragraph [0029]). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03.
Regarding Claim 33, Yoshizawa teaches the copper particles being substantially crystalline (paragraphs [0025], [0028]-[0029]). 

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735